Title: Shadwell Mills and Houses, 31 December 1806
From: Jefferson, Thomas
To: 


                        
                            
                                1806
                            
                        
                        Grounds for estimating the value of the Shadwell mills according to actual cost.
                  The original mill, house dam & every thing else were so compleatly swept off by the great fresh of 1771. that nothing was left but the stones (Peak) & the horns of the spindle imbedded in them. it was then thought that by moving the canal higher up so as to take the water out above the ledge of rocks about ¾ of a mile above, no dam would be necessary. it proved otherwise however.
                  The new canal was begun in 1776 and continued at intervals till 1784. down to which time by an estimate made in Sep. 95 generally but as accurately as could then be made the work done amounted to
                        
                           
                           6270.
                           days of common laborers and
                        
                        
                           
                           
                              736.
                           
                           days of blowing
                        
                        
                           
                           7006 
                           
                           days in the whole.
                        
                     
                  
                        
                        besides the digging this done in  common earth
                            there were 12,000 cub. f. of rock blown of uncommon hardness. this estimate was made on the occasion of an injunction
                            addressed on oath to Chancellor Wythe in the case of Jefferson v. Henderson, now of record in that court.
                        The work was then intermitted during the absence of the proprietor in Europe and Phila 12. years and resumed
                            in the beginning of 1796. by a gang of laborers hired on purpose and employed exclusively on that work except during
                            harvest, and such in temperate days of winter as they could not dig. this gang was not every year exactly the same, but
                            varying from 10. or 11. to 13. or 14. and an overseer to be constantly with them. The average no. was probably about 12, of whom one
                            was a woman to cook for them. nor was their hire uniformly the same, but may be reckoned at 70. D. a man, & half as much
                            for the women, to which was to be added their clothing, lodging, subsistance, and taxes
                        Of the quantity of steel used for boring & of gunpowd for blowing no estimate can be made, during the 1st.
                            period of 9. y. from 1776. to 1784. and the 2d. period of 11. y. from 1795 to 1805 being 20 years in the whole of constant
                            work.
                        The overseers employed were Hugh Petit 
                        
                        The whole acc. may be stated in the following form, leaving prices to be extended by the Valuers
                        
                           1st. period. 
                           work
                           of common laborers 6270. days
                           
                        
                        
                           
                           
                           of blowers. 736. days
                           
                        
                        
                           
                           powder and steel.
                           
                        
                        
                           
                           (superintendance not charged because not exclusive) 
                           
                        
                        
                           
                           
                           
                        
                        
                           2d. period
                            hire of 11 men and 1. woman
                           
                        
                        
                           
                           @ 805. D. a year for 11. years
                           8855
                        
                        
                           
                           their cloathing, lodging, subsistence & taxes
                           
                        
                        
                           
                           their overseer, his lay, feeding, firewood Etc
                           
                        
                        
                           
                           the mill houses, mason’s work, carpenters, smith’s
                           
                        
                        
                           
                           
                               3. burr millstones & 1. pr of Peak do.
                           
                        
                        
                           
                           The mill dam, of stone in pens
                           
                        
                        
                           
                           
                               [dw]elling houses and a store house of stone.
                           
                        
                     
                  
                        
                        Of the cost of the dwelling house, offices and subterranean passages I can give no particular estimate. I
                            once estimated the bricks contained but did not preserve the estimate.
                        have done it merely from curiosity. the impression retained on my memory was that of half a million of bricks
                        the offices are of stone 200. f. in length
                        the subterranean passages are of 100. f. in length each, making 400. f. running measure.
                        I furnish the pland & exact measures of the whole from which they can be correctly estimated
                        
                    